DETAILED ACTION

Amended claims 1-5 and 7-15 of U.S. Application No. 16/935,568 filed on 01/28/2022 are presented for examination.

Allowable Subject Matter
Claims 1-5 and 7-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites an electro-optical panel comprising: a first substrate having a pixel region provided with a plurality of pixels; a temperature detection element provided at the first substrate; an electrostatic protection circuit provided at the first substrate and electrically coupled to the temperature detection element at the first substrate, wherein the electrostatic protection circuit includes a semiconductor element; and a second substrate, which is bonded to a surface of the first substrate, at which the plurality of pixels, the temperature detection element, and the semiconductor element are provided, wherein the temperature detection element is provided in a position overlapping the second substrate, and the semiconductor element is provided in a position not overlapping the second substrate, the position of the semiconductor element being a position at which the temperature is lower than a temperature in a position at which the temperature detection element of the first substrate is provided. None of the prior art of record alone or in combination discloses the claimed invention.
Regarding claim 1, Hosoyamada (U.S. Patent No. 6,414,740) teaches an electro-optical panel (Fig 6) comprising: a first substrate (30) having a pixel region (the region inside the sealing material 19) provided with a plurality of pixels (col 2 lines 20-26); a temperature detection element (3) provided at the first substrate, a second substrate (31) is bonded (19) to a surface of the first substrate (30), at which the plurality of pixels (20), the temperature detection element (3) are provided, the temperature detection element (3) is provided in a position overlapping the second substrate (31). 

However, neither Hosoyamada, nor Fujikawa, teach or suggest, the specific limitations of “an electrostatic protection circuit provided at the first substrate and electrically coupled to the temperature detection element at the first substrate, and the semiconductor element is provided in a position not overlapping the second substrate” nor would it have been obvious to do so in combination. 
Claims 3-5, and 7-15 are also allowable for depending on claim 1.

Claim 2 recites an electro-optical panel comprising: a first substrate having a pixel region provided with a plurality of pixels; a temperature detection element provided at the first substrate; an electrostatic protection circuit provided at the first substrate and electrically coupled to the temperature detection element at the first substrate, wherein the electrostatic protection circuit includes a semiconductor element, and the semiconductor element is disposed in a position further distanced from a center of the pixel region of the first substrate than the temperature detection element; and a second substrate, which is bonded to a surface of the first substrate, at which the plurality of pixels, the temperature detection element, and the semiconductor element are provided, wherein the temperature detection element is provided in a position overlapping the second substrate, and the semiconductor element is provided in a 
Regarding claim 2, Hosoyamada (U.S. Patent No. 6,414,740) teaches an electro-optical panel (Fig 6) comprising: a first substrate (30) having a pixel region (the region inside the sealing material 19) provided with a plurality of pixels (col 2 lines 20-26); a temperature detection element (3) provided at the first substrate, a second substrate (31) is bonded (19) to a surface of the first substrate (30), at which the plurality of pixels (20), the temperature detection element (3) are provided, the temperature detection element (3) is provided in a position overlapping the second substrate (31). 
Fujikawa (U.S. PGPub No. 2016/0284446) teaches an electrostatic protection circuit (Fig 11, 142) provided at the first substrate and electrically coupled to the temperature detection element (141; para 0066), wherein the electrostatic protection circuit includes a semiconductor element (resistors; para 0066 lines 7-11; para 0068 lines 3-6); and the semiconductor element is disposed in a position further distanced from the center of the pixel region of the first substrate than the temperature detection element (Figs 10 and 11, 1400; para 0068 lines 14-16; the semiconductor (1425, 1426, 1427 of 1400 is located further away from the pixel area (Fig 10, 1100) of the display device (1000) than the temperature detection element 141 of 1400).
However, neither Hosoyamada, nor Fujikawa, teach or suggest, the specific limitations of “an electrostatic protection circuit provided at the first substrate and electrically coupled to the temperature detection element at the first substrate, and the semiconductor element is provided in a position not overlapping the second substrate” nor would it have been obvious to do so in combination.
 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D PETERSON whose telephone number is (571)270-0249. The examiner can normally be reached Mon - Fri, 9:30am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NATHANAEL R BRIGGS/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        2/11/2022